IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 22, 2008
                                     No. 07-60766
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

FORTUNATO ELENIO LINDAO-DIAZ

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A31 210 182


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Petitioner Fortunato Elenio Lindao-Diaz (Lindao), a citizen and native of
Ecuador, petitions this court for review of the Board of Immigration Appeals’
(BIA) order affirming the immigration judge’s final order of removal. Lindao
argues that his New York conviction for sexual abuse in the first degree was not
a conviction for an aggravated felony or a crime of violence and that he is
entitled to cancellation of removal. He asserts that 8 U.S.C. § 1252 does not
deprive this court of jurisdiction over his petition for review. He additionally


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-60766

argues that removal statutes should be construed in favor of aliens. The
government maintains that Lindao cannot raise these issues because did not
raise them before the BIA and that Lindao’s conviction was a conviction for an
aggravated felony depriving this court of jurisdiction to consider Lindao’s
petition under § 1252(a)(2)(C).
      Lindao did not raise before the BIA any of the arguments he raises in this
court. He does not argue, and has not shown, that his administrative remedies
were inadequate. See Goonsuwan v. Ashcroft, 252 F.3d 383, 389 (5th Cir. 2001).
As Lindao failed to exhaust his available administrative remedies, we lack
jurisdiction to consider his petition for review. See Townsend v. INS, 799 F.2d
179, 181 (5th Cir. 1986).         As this case does not present exceptional
circumstances, Lindao’s motion for appointment of counsel is denied. See Ulmer
v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
      PETITION FOR REVIEW DISMISSED; MOTION FOR APPOINTMENT
OF COUNSEL DENIED.




                                        2